Citation Nr: 1816327	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a breathing disability, to include as due to service-connected disabilities.

2.  Entitlement to service connection for myalgia of the upper body, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1991, November 1991 to June 1992, November 1995 to September 2003, and from January 2005 to September 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

These matters were previously remanded by the Board in March 2015 and December 2016.  That development having been completed, the case is now again before the Board.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations.  

2.  The medical evidence establishes that signs and symptoms of respiratory illness have been diagnosed as conditions that are otherwise separately service connected and there are no other signs and symptoms that are or have ever been found to be:  (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; or (3) a diagnosable chronic multi-symptom illness with a partially explained etiology related to his respiratory symptom complaints.
3.  The medical evidence establishes that signs and symptoms of myalgia of the upper body have been diagnosed as conditions that are otherwise separately service connected and there are no other signs and symptoms are or have ever been found to be (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; or (3) a diagnosable chronic multi-symptom illness with a partially explained etiology related to his myalgia of the upper body.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a breathing disability, to include as the result of an undiagnosed disability due to active service in the Southwest Asia Theater of operations or as due to service-connected disabilities are not met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).  

2.  The criteria for entitlement to service connection for myalgia of the upper body, to include as the result of an undiagnosed disability due to active service in the Southwest Asia Theater of operations or as due to service-connected disabilities are not met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the present case, the Veteran has stated and testified that his respiratory symptoms and upper body myalgia had their onset during active service.  He has attributed these conditions to his service in Southwest Asia (SWA) in 1991 and, in the alternative, to his service-connected posttraumatic stress disorder (PTSD).  See March 2011 VA Form 9; January 2015 Board Hearing Transcripts pp. 4, 6-10.  See also Correspondence from the Veteran (rec'd 4/4/2014).

The Veteran served in SWA from December 1990 to March 1991 and February 2004 to January 2005.  See DD Form 214s service periods ending 5 July 1991 and 30 January 2005.  He has the requisite service in the SWA Theater of Operations within the meaning of the regulations.  See 38 U.S.C. §§ 1117, 1118; 38 C.F.R. § 3.317(e)(1), (2).

Service-connected disability compensation may be paid to (1) a claimant who is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a)-(b).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In such cases medical evidence of a nexus between the service-connected disease or injury and the current disability satisfies the third element under Shedden.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

However, as will be shown below, the Board finds that the evidence does not establish that the Veteran manifests an undiagnosed illness, a diagnosable but medically unexplained chronic multisystem illness or unknown etiology or a diagnosable chronic multi-symptom illness with a partially explained etiology related to his respiratory symptom complaints or his upper body myalgia complaints.  Moreover, the medical evidence does not manifest a respiratory condition or a condition of upper myalgia that is distinct from those respiratory and musculoskeletal conditions which are already service-connected.

Turning to the evidence, VA examinations from 1993 through 2017 do evidence complaints of breathing difficulties and upper body aches and pains; but these VA examinations-particularly those conducted in 2016 and 2017-establish that these symptoms are attributed to other diagnosed disabilities and that there is no independent respiratory or musculoskeletal pathology that may be service-connected on a direct or secondary basis.

In 1993, the Veteran reported respiratory difficulty, which he described as a chronic productive cough and shortness of breath; and episodes of colds and bronchitis requiring antibiotics and a history of a nose fracture.  The examiner observed the Veteran to present with external septal deviation and slightly swollen nasal membranes, but no obstruction to the naris, sinus tenderness, discharge or other abnormalities; and he observed no cough or shortness of breath during examination.  The Veteran's chest was normally shaped with good expansion, his lungs expanded evenly and were clear to percussion and auscultation.  Past chest x-rays were noted to be within normal limits.  Current x-rays were reported to show normal chest and no significant pathology in the nasal bones.  Pulmonary function test (PFT) results were within normal limits.  The examiner diagnosed residuals of nose fracture and a history of intermittent mild bronchitis.  See 1993 VA Medical Examinations.

In July 2008, the Veteran again reported respiratory issues including asthma and shortness of breath, interference breathing through his nose, hoarseness of voice and sensitivity to dust, pollens, and grasses.  He noted that he needed to sleep in an upright position or he would experience shortness of breath.  He stated he had taken Claritin, Atarax, Zyrtec and nasal sprays including Proventil and Advair for these conditions.  He noted that his symptoms subsided after Advair was prescribed.  He also reported being diagnosed with polymyositis and myositis when presenting with pains throughout his body including his arms and shoulders, relieved with rest and medication.  Other symptoms included loss of strength, fatigue and weakness of muscles but he identified no specific muscle injury.  He reported taking aspirin and Carisoprodol with relief.  The examiner found no sinus tenderness or sign of excessive secretion, purulent discharge or nasal obstruction.  Throat and oral cavity were found to be normal; breathing pattern was normal; and good air entry was noted.  There was no respiratory distress.  Upper extremities' motor and sensory function was normal; reflexes were present and equal, bilaterally; and Tinel and Phalen's signs were negative bilaterally.  Clinical findings revealed mildly separated fracture of the tip of the nasal bones, no acute disease of the chest, and negative paranasal sinus series.  The examiner diagnosed allergic rhinitis and mildly separated fracture of the tip of the nasal bones, and sleep apnea.  The examiner also diagnosed myalgia of the upper body, and observed that the condition had been treated and resolved.  The examiner observed that there was "[n]o current pathology identified on physical examination to render a diagnosis."  See July 2008 VA General Medical Examination, p. 19.

An April 2015 examination for respiratory conditions shows that the Veteran reported he continued to experience coughing and shortness of breath with onset in SWA in 1991.  He further stated that although the condition had improved, he associated symptoms of hyperventilation with flashbacks and anxiety resulting from his service-connected PTSD.  The examiner noted no symptoms or findings on examination, and reported that chest x-ray and PFT results showed no abnormalities.  The examiner diagnosed no disability, stating that there was no pathology identified.  See April 2015 VA QTC Examination for Respiratory Conditions.

An April 2015 examination for muscle injuries shows the Veteran reported onset of muscle aches following his return from SWA in 1991.  He stated the condition had worsened, and was worse following a panic attack or exacerbation of his PTSD but improved with activity.  The examiner observed normal muscle strength, 5 of 5, in all muscles upper extremities without atrophy.  The examiner observed no other symptoms or findings on examination, and diagnosed no disability stating that there was no pathology to render a diagnosis.  See April 2015 VA QTC Examination for Muscle Injuries.  

The April 2015 examiner opined that the claimed breathing condition and myalgia were less likely than not the etiologically result of active service because no such pathologies were diagnosed.  However, the April 2015 VA medical opinions did not address the presence of an undiagnosed illness throughout the period on appeal, or whether any respiratory or upper body myalgia condition could, in the alternative, be etiologically related to the Veteran's service-connected PTSD.  See April 2015 VA DBQ Medical Opinion.

An April 2016 Gulf War medical records review examination report shows that the examiner did not find, after review of the Veteran's entire claims file, any reported signs and/or symptoms not otherwise addressed or diagnosed illnesses for which no etiology had been established that represented either an undiagnosed illness or a diagnosed medically unexplained chronic multi-symptom illness.  See April 2016 VA DBQ Gulf War General Medical Examination (Records Review), p. 2.

Examinations conducted in June 2017 for respiratory conditions and muscle injuries show that, upon examination of the Veteran and review of the medical record, the examiner was unable to document findings of respiratory or upper body myalgia pathology.  The examiner reported that the lungs were clear to auscultation bilaterally, and PFT tests showed normal results.  Muscle strength measured 5 of 5 throughout without atrophy.  Neurological testing showed cranial nerves were intact, sensation was normal, and reflexes were equal bilaterally.  See June 2017 VA DBQ Examinations for Respiratory Conditions and Muscle Injuries.  

The examiner offered the opinion that the Veteran's respiratory symptoms, described as an inability to breath during panic attacks and tachycardia, and his upper body myalgia, described as electrical shocks beginning in the extremities and radiating to all of the muscles causing stiffness, are less likely than not due to an undiagnosed chronic multisystem disorder of undiagnosed etiology incurred in or resulting from SWA service.  The examiner explained that there were no pathological findings upon which to assign a diagnosis of a respiratory condition or a condition of myalgia.  The examiner explained that the Veteran's symptoms for both claimed conditions are subjective without objective evidence on which to base a diagnosis.  The examiner continued that somatic symptoms that may present as part of a mental health condition are considered symptoms that help prove the diagnosis and not a separate and distinct condition or syndrome or aggravation.  There is no current evidence that can relate this symptom to PTSD or panic attacks or as being aggravated by the above.  The examiner noted that patients present with autonomic symptoms of a panic attack such as chest pain or shortness of breath. These are considered symptoms that help prove the diagnosis and not a separate and distinct condition or syndrome or aggravation. 

In the September 2017 addendum, the examiner further offered the opinion that the reported respiratory symptoms were less likely than not proximately due to or the result of the Veteran's service-connected allergic rhinitis.  As rationale, the examiner explained that the Veteran's allergic rhinitis, an intermittent or recurrent and chronic condition, is a reaction to allergens and affects the upper respiratory tract, not the lungs.  See Id., p. 4-5.  

The Board observes that the examiner noted that she reviewed the entire claims file, in conjunction with examining the Veteran, in arriving at her findings and conclusions.  She documented her review in both the examination report and in the evidence review of the medical opinion report, including her review of the service treatment records, January 2015 hearing transcript, and the findings reported in previous VA examinations.  In addition, the examiner noted the Veteran's descriptions of his symptoms at the time of examination in 2017, as well as throughout the claims file.  

In addition, the Board notes did not specifically address directly the question as to whether symptoms of a respiratory condition or of upper body myalgia may be the secondary result of the service-connected PTSD.  However, the examiner determined that she was unable to find respiratory and upper body myalgia pathology that may be attributed to an undiagnosed or diagnosed condition that could be etiologically related directly to the Veteran's active service, or secondarily to his service-connected PTSD.  This is clear in the examiner's stated findings of no objective pathology upon which a diagnosis for a respiratory or upper body myalgia, and her reiteration that the Veteran's articulated complaints of respiratory and upper myalgia symptoms did not constitute un-diagnosable, chronic multisystem disease of unknown etiology.  Thus, with no objective pathology present, there was no basis on which to provide any secondary opinion.

Therefore, the Board finds the 2017 examination reports, opinions, and addended opinions, in aggregate, to be both adequate and probative for the purposes of adjudicating these claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

As such, the 2017 examination reports, opinions, and addended opinions are consistent with and corroborate the 2008 and 2015 examination findings, and the 2016 records review examination findings that the Veteran does not manifest or at any time manifested signs and symptoms of a respiratory or upper body myalgia condition that maybe found to be a separate and distinct undiagnosed, illness; a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; or a diagnosable chronic multi-symptom illness with a partially explained etiology, there is no respiratory or upper myalgia condition that may be service-connected on a director or secondary basis.  Absent findings of a current disability, service connection cannot be granted.  See Shedden, supra; and Wallin, supra.

In so finding, the Board observes that the Veteran has been service connected, beginning in 1993, for disabilities that have manifested in respiratory and musculoskeletal disabilities.  Specifically, he was service-connected for the residuals of noise injury with septal deformity in a 1993 rating decision.  In a February 2009 rating decision, service connection was granted for allergic rhinitis, obstructive sleep apnea, osteoarthritis of the right and left shoulders, degenerative changes of the lumbar spine with disc protrusion at L5-L6, degenerative changes of the first right carpometacarpal joint, headaches, and temporomandibular joint disorder (TMJ).  In addition, the February 2009 rating decision further granted service connection for PTSD.  A May 2015 rating decision granted a 100 percent evaluation for the service-connected PTSD, effective in April 2015 based, in part, upon a finding of panic attacks occurring more than once per week.  Thus, the Board is satisfied that the Veteran is already receiving service connection for those disabilities productive of diagnosed respiratory and upper body aches and pains, including panic attacks associated with his service-connected PTSD.

The Veteran alleges that he manifests respiratory and upper myalgia conditions that are the result of his SWA service or, in the alternative, the result of his service-connected PTSD.  The Veteran is competent to report his lay-observable symptoms; however, he is not competent to diagnose of his reported respiratory and upper body myalgia symptoms as signs and symptoms of undiagnosed conditions that are separate and apart from those respiratory and musculoskeletal conditions that are already service connected, or to opine as to their etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's contentions regarding diagnoses and nexus are of little probative value. 

Because the weight of the evidence of record is against a finding that the Veteran manifests or has ever manifested a respiratory or upper body myalgia condition that maybe found to be an undiagnosed, illness; a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; or a diagnosable chronic multi-symptom illness with a partially explained etiology, there is no respiratory condition or upper body myalgia condition (other than those that are already service-connected) for which direct or secondary service connection can be awarded, and direct or secondary service connection is not warranted for an undiagnosed illness characterized by respiratory or upper body myalgia signs and symptoms.  See Shedden, supra.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, the doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 46 (1990).  


ORDER

Entitlement to service connection for a breathing disability, to include as due to service-connected disabilities, is denied.

Entitlement to service connection for myalgia of the upper body, to include as due to service-connected disabilities, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


